IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 MEGAN MAJCHER FIOCHETTA,                        : No. 67 WAL 2022
                                                 :
                      Respondent                 :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 MATTHEW FIOCHETTA,                              :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

       AND NOW, this 15th day of August, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, rephrased for clarity, is:


       Whether the Superior Court improperly concluded that Father’s child
       support obligation should include payment for fictional childcare expenses
       based upon Mother’s deemed earning capacity, when such decision
       conflicts with Pennsylvania Rule of Civil Procedure 1910.16-6(a) in that the
       Rule only allows for childcare expenses actually incurred by the other party
       and does not follow the Superior Court’s prior decision in Portugal v.
       Portugal, 798 A.2d 246 (Pa. Super. 2002).